Title: From George Washington to the New York Provincial Congress, 9 June 1776
From: Washington, George
To: New York Provincial Congress



Gentlemen
[New York, 9 June 1776]

I am extremely obliged for th⟨e⟩ high sense you entertain of my services, and for your promises of every possible assistance in the discharge of my important duty.
You may rest assured, that my attention to the Interest and happiness of this Colony shall not be wanting, nor my regard to Its Civil authority remitted whilst I am honoured with the command I now hold.
